DETAILED ACTION
	This Office action is in response to the election filed 11 January 2022.  Claims 1-25 are currently pending; claims 24-25 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 11 January 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 15-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0096888 A1 to Naik et al. (hereinafter “Naik”).

Regarding independent claim 1, Naik (Fig. 2E) discloses an integrated circuit device comprising: 
an interlayer dielectric (ILD) layer 100 (¶ 0019) having an interconnect trench 102 therein, the interconnect trench having sidewalls and a bottom (Fig. 2A); 
a first layer 106 (¶ 0020) on the sidewalls and the bottom of the interconnect trench; 
a second layer 108 on the first layer, the second layer including an adhesion layer material (¶¶ 0022-23; Fig. 2B’); 
a metal interconnect core 110 (¶ 0025) on the second layer in the interconnect trench, wherein the second layer clads the metal interconnect core in the interconnect trench (Fig. 2E); and 
a cap 114/116 (¶¶ 031,38) on a top surface of the metal interconnect core, the cap including a cap material, wherein the cap material is the same as the second layer material (¶ 0031 discloses cap material may include Au, Ag; ¶ 0022 discloses second layer material may include Au, Ag).
Regarding claim 2, Naik discloses the integrated circuit device of claim 1, wherein the metal interconnect core 110 includes copper (Cu) (¶ 0025).
Regarding claim 3, Naik discloses the integrated circuit device of claim 1, wherein the second layer 108 material includes at least one of ruthenium (Ru), osmium (Os), gold (Au), platinum (Pt), palladium (Pd), iridium (Ir), silver (Ag), and rhodium (Rh) (¶ 0022 discloses second layer material may include Au, Ag, Ru, alloys thereof).
Regarding claim 6, Naik discloses the integrated circuit device of claim 1, wherein the first layer 106 provides a diffusion barrier material that prevents the metal interconnect core from diffusing into the ILD layer (¶ 0020).
Regarding claim 7, Naik discloses the integrated circuit device of claim 1, wherein the second layer 108 provides for formation of a conformal seed layer (¶ 0022).
Regarding claim 8, Naik discloses the integrated circuit device of claim 1, wherein the second layer 108 reduces metal diffusion along the interface between the metal interconnect core and the second layer (¶¶ 0021-22).
Regarding claim 9, Naik discloses the integrated circuit device of claim 1, wherein the second layer 108 is a bilayer structure including a third layer 130 and a fourth layer 132 (¶¶ 0022-23).
Regarding claim 10, Naik discloses the integrated circuit device of claim 9, wherein the third layer 130 includes cobalt (Co) (¶ 0023).
Regarding claim 11, Naik discloses the integrated circuit device of claim 9, wherein the fourth layer 132 includes at least one of Ru, Os, Au, Pt, Pd, Ir, Ag, and Rh (¶ 0022).

Regarding independent claim 15, Naik (Fig. 2E) discloses an integrated circuit device comprising: 
an interlayer dielectric (ILD) layer 100 (¶ 0019) having an interconnect trench 102 therein, the interconnect trench having sidewalls and a bottom (Fig. 2A); 
a first layer 106 (¶ 0020) on the sidewalls and the bottom of the interconnect trench; 
a second layer 108 on the first layer, the second layer including an adhesion layer material (¶¶ 0022-23; Fig. 2B’); 
a copper (Cu) interconnect core 110 (¶ 0025) on the second layer in the interconnect trench, wherein the second layer clads the Cu interconnect core in the interconnect trench (Fig. 2E); and 
a cap 114/116 (¶¶ 0031, 38) on a top surface of the Cu interconnect core, the cap including a cap material, wherein the cap material is the same as the second layer material, thereby cladding the top surface of the Cu interconnect core with the second layer material (¶ 0031 discloses cap material may include Au, Ag; ¶ 0022 discloses second layer material may include Au, Ag).
Regarding claim 16, Naik discloses the integrated circuit device of claim 15, wherein the second layer 108 material includes at least one of ruthenium (Ru), osmium (Os), gold (Au), platinum (Pt), palladium (Pd), iridium (Ir), silver (Ag), and rhodium (Rh) (¶ 0022 discloses second layer material may include Au, Ag, Ru, alloys thereof).
Regarding claim 18, Naik discloses the integrated circuit device of claim 15, wherein the second layer 108 provides for formation of a conformal Cu seed layer (¶ 0022).
Regarding claim 19, Naik discloses the integrated circuit device of claim 15, wherein the second layer 108 reduces Cu diffusion along the interface between the Cu interconnect core 110 and the second layer (¶¶ 0021-22).
Regarding claim 20, Naik (Fig. 2B’) discloses the integrated circuit device of claim 15, wherein the second layer 108 is a bilayer structure including a third layer 130 and a fourth layer 132 (¶ 0022).
Regarding claim 21, Naik discloses the integrated circuit device of claim 20, wherein the third layer 130 (¶ 0023) includes cobalt (Co), and the fourth layer 132 includes at least one of Ru, Os, Au, Pt, Pd, Ir, Ag, and Rh (¶ 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-14, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Naik.
Regarding claims 4 and 17, Naik discloses the integrated circuit device of claims 1 and 15, however fails to expressly disclose wherein the second layer has a thickness in a range of 1 nm to 3 nm.
Regarding claim 13, Naik discloses the integrated circuit device of claim 9, however fails to expressly disclose wherein the fourth layer has a thickness in a range of 1 nm to 3 nm.
Regarding claim 22, Naik discloses the integrated circuit device of claim 20, wherein the third layer 130 has a thickness in a range of 1 nm to 3 nm (¶ 0023), however fails to expressly disclose: the fourth layer has a thickness in a range of 1 nm to 3 nm.
Regarding claims 4, 13, 17, and 22, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Naik to provide the above layer thicknesses since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Here, the claimed layer thicknesses are considered result effective variables because layer thicknesses affect device function, device dimensions, and footprint.  Thus it would have been within the skill of the ordinary artisan before the effective filing date to provide the above layer thicknesses for the purpose of providing a functional device while meeting design requirements for overall device size.

Regarding claim 12, Naik discloses the integrated circuit device of claim 9, wherein the third layer 130 has a thickness in a range of 1 nm to 3 nm (¶ 0023 - the claimed range is encompassed by the prior art disclosed range).

Regarding claim 5, Naik discloses the integrated circuit device of claim 1, wherein a thickness of the second layer is uniform (¶ 0021 - disclosing the conformal formation of the second layer), however fails to expressly disclose: such that a thinnest part of the second layer is within 5% of a thickest part of the second layer.
Regarding claims 14 and 23, Naik discloses the integrated circuit device of claims 9 and 20, however fails to expressly disclose: wherein a thickness of the third layer and a thickness of the fourth layer are uniform, such that a thinnest part of each layer is within 5% of a thickest part of each layer.
Regarding claims 5, 14, and 23, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Naik to provide the above layer thickness and uniformity since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Here, the claimed layer thickness and uniformity are considered result effective variables because layer thickness and uniformity affect device function.  Thus, it would have been within the skill of the ordinary artisan before the effective filing date to provide the above layer thickness and uniformity for the purpose of providing a functional device with improved gap-fill and reduced voids in the interconnect trench (see, e.g., ¶ 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
25 April 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813